 



EXHIBIT 10.28

THE SHARE PURCHASE AGREEMENT FOR THE ACQUISITION OF BINGO.COM (UK) PLC DATED
AUGUST 15, 2002.

SHARE PURCHASE AGREEMENT

THIS AGREEMENT made as of the 15th day of August, 2002.

      BETWEEN:         T.M. WILLIAMS, a businessman, residing at 203 Shakespeare
Tower, The Barbican, London, EC2Y 8DR, United Kingdom.            (the “Vendor”)
AND:          BINGO.COM, INC., a Florida company with its head office located at
Suite 1405, 1166 Alberni Street, Vancouver, British Columbia, Canada, V6E 3Z3.
           (the “Purchaser”)

WHEREAS:

A.     The Vendor is the registered and beneficial owner of approximately 99% of
the issued and outstanding Shares in the capital of Cellstop plc (the
“Company”), being 499,990 Common Shares each with a par value of £0.10. (the
“Shares”).

B.     The Company carries on business in the United Kingdom.

C.     The Vendor, as the registered and beneficial owner of the Shares, has
agreed to sell and the Purchaser has agreed to purchase the Shares, on the terms
and conditions contained in this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements contained in this Agreement, the parties covenant
and agree with each other as follows:

ARTICLE 1 — SCHEDULES

     1.1     The following are the Schedules attached to and incorporated in
this Agreement by reference and deemed to be part of this Agreement:



  1.   Financial Statements as at August 15, 2002; and     2.   Memorandum and
Articles of Association of the Company.

ARTICLE 2 — DEFINITIONS

In this Agreement:

2.1     “Business” means the business of the Company in the United Kingdom.

2.2     “Closing Date” means such earlier or later date as may be mutually
agreed upon by the parties.

2.3     “Financial Statements” means the financial statements of the Company as
attached to this Agreement as Schedule 1.

2.4     “Time of Closing” means 10:00 a.m. (Vancouver Time) on the Closing Date.

-39-



--------------------------------------------------------------------------------



 



ARTICLE 3 — PURCHASED SHARES AND PURCHASE PRICE

3.1     Purchased Shares

Subject to the terms and conditions of this Agreement and based on the
representations and warranties of the Vendor set forth in this Agreement, on the
Closing Date the Vendor will sell, assign and transfer to the Purchaser and the
Purchaser will purchase from the Vendor the Shares for £40,000.00 (the “Purchase
Price”), payable to the Vendor as provided in Article 3.2. The Purchase Price
will be allocated equally per share.

3.2     Payment of Purchase Price

At the Time of Closing, will pay to the Vendor £20,000 of the Purchase Price
with the balance of the Purchase Price, plus interest at the rate of 5% per
annum on such balance, to be paid no later than six (6) months after the Closing
Date.

ARTICLE 4 — VENDOR’S REPRESENTATIONS AND WARRANTIES

In order to induce the Purchaser to enter into and consummate this Agreement,
the Vendor represents and warrants to and covenants with the Purchaser as
follows:

4.1     The Company is a company duly incorporated and organized under the laws
of England and Wales, is not a reporting company and is a valid and subsisting
company in good standing with Companies House of England and Wales.

4.2     The Company carries on business only in the United Kingdom and does not
carry on business in any other country.

4.3     The authorized capital of the Company is 50,000,000 Common Shares with a
par value of £0.10 per Share, of which the 499,990 Shares constitute
approximately 99% of the issued and outstanding share capital.

4.4     The Vendor owns the Shares as legal and beneficial owner, free and clear
of all liens, claims, charges and encumbrances. The Vendor has due and
sufficient right and authority to enter into this Agreement on the terms and
conditions set forth in this Agreement and to transfer the legal and beneficial
title to and ownership of the Shares to the Purchaser.

4.5     No person, firm or corporation has any agreement or option or any right
capable of becoming an Agreement for the purchase of the Shares or any other
shares in the capital of the Company or any right capable of becoming an
Agreement for the purchase, subscription or issuance of any of the unissued
Shares in the capital of the Company.

4.6     The Company has the corporate power to own the properties owned by it
and to carry on the Business and is duly qualified to carry on business in the
United Kingdom.

4.7     The Company holds all licenses and permits (including operating
authorities) required for carrying on the Business in the manner in which it has
heretofore been carried on and all such licenses and permits are in good
standing.

4.8     The Financial Statements are true and correct in every material respect
and present fairly the assets, liabilities and financial position of the Company
as at August 15, 2002 and the results of its operations to that date, in
accordance with generally accepted accounting principles applied on a basis
consistent with that of the previous year.

4.9     There are no liabilities, contingent or otherwise, of the Company which
are not disclosed or reflected in Schedule 1 and the Company has not guaranteed,
or agreed to guarantee, any debt, liability or other obligation of any person,
firm or corporation. There are no liabilities of any other party capable of
creating a lien or charge on any of the assets of the Company.

4.10     The Company is not indebted to the Vendor or any affiliate, director or
officer of the Company.

4.11     No dividends or other distribution on any Shares in the capital of the
Company have been made, declared or authorized.

-40-



--------------------------------------------------------------------------------



 



4.12     No payments of any kind have been made or authorized to or on behalf of
the Vendor or to or on behalf of officers, directors or shareholders of the
Company.

4.13     Since incorporation on the 18th of August 2000:



  a)   there has not been any material adverse change in the financial position
or condition of the Company or any damages, loss or other change in
circumstances materially affecting the Business or property of the Company or
its right or capacity to carry on business;     b)   the Company has not waived
or surrendered any right of material value;     c)   the Company has not
discharged or satisfied or paid any lien or encumbrance or obligation or
liability;     d)   the Business of the Company has been carried on in the
ordinary course; and     e)   no capital expenditures have been authorized or
made.

4.14     The Memorandum and Articles of Association of the Company are as
attached in Schedule 2.

4.15     The Company does not have any contracts, agreements, collective
agreements, pension plans, profit sharing plans, bonus plans, group insurance or
similar plans, undertakings or arrangements whether oral, written or implied
with employees, lessees, licensees, managers, accountants, suppliers, agents,
distributors, officers, directors or lawyers.

4.16     There is no basis for and there are no actions, suits, judgments,
investigations or proceedings outstanding or pending or to the knowledge of the
Vendor threatened against or affecting the Company or before or by any
governmental department, commission, board, bureau or agency.

4.17     The Company is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which it is subject or which apply to
it.

4.18     The Company has good and marketable title to all its properties and
assets, subject to no mortgage, deed of trust, lien, encumbrance or charge and
all of such properties and assets are in good order and repair.

4.19     The Company has not experienced nor is it or the Vendor aware of any
occurrence or event, which has had, or might reasonably be expected to have, a
materially adverse effect on the Business or the results of its operations.

4.20     Neither the Vendor nor any officer, director or employee of the Company
is now indebted or under obligation to the Company on any account.

4.21     All tax returns and reports of the Company required by law to be filed
before the date of this Agreement have been filed and are substantially true,
complete and correct. All taxes and other government charges have been paid and
there will be no taxes or government charges in respect of the period ending
June 30, 2002.

4.22     All material transactions of the Company have been promptly and
properly recorded or filed in or with its respective books and records.

4.23     The performance of this Agreement will not be in violation of the
Memorandum or Articles of Association of the Company or of any agreement to
which the Vendor or the Company is a party and will not give any person or
company any right enjoyed by the Company and will not result in the creation or
imposition of any lien, encumbrance or restriction of any nature in favour of a
third party upon or against the assets of the Company or the Shares or the
violation of any law or regulation of the United Kingdom or any order or decree
of any court or tribunal to which the Vendor or the Company is subject which
could materially affect the Business or the Company or prevent the due and valid
transfer of the Shares as provided in this Agreement.

4.24     The Company does not own, directly or indirectly, any shares or
interests in any other company or firm.

-41-



--------------------------------------------------------------------------------



 



4.25     The Vendor is a resident of the United Kingdom (as defined in the
Income and Corporation Taxes Act 1988 of the United Kingdom).

4.26     This Agreement has been duly executed and delivered by the Vendor and
is a valid and binding obligation of the Vendor enforceable in accordance with
its terms.

4.27     There is no difference between the tax value and the accounting value
of the assets of the Business.

ARTICLE 5 — COVENANTS OF THE VENDOR

The Vendor covenants and agrees with the Purchaser as follows:

5.1     Consents

Both before and after the Closing Date, the Vendor shall use best efforts to
assist the Purchaser in obtaining from all appropriate governmental or
administrative bodies and all other persons all such approvals and consents in
form and terms satisfactory to counsel for the Purchaser as are necessary or
required in order to permit the sale, transfer and assignment of all of the
right, title and interest of the Vendor in and to the Shares to the Purchaser.

5.2     Possession

At or before the Time of Closing, the Vendor shall deliver to the Purchaser
possession of all books, records, book accounts, lists of suppliers and
customers of the Company and all other documents, files, records and other data,
financial or otherwise, relating to the Business.

5.3     Books and Records

The Vendor will permit the Purchaser, at any time up to the Closing Date, and
its auditors, solicitors and other authorized persons, to make such
investigation of the properties and assets of the Company and of its financial
and legal condition as the Purchaser deems necessary or advisable to familiar
itself with such properties, assets and other matters and to have full access to
the Business premises and to all records, documents and other information
related to the Business and the Company, including all working papers (internal
and external) and details of accounts and inventories prepared, obtained or used
in connection with the preparation of the Financial Statements.

5.4     Interim Management — Positive Covenants

From the date of this Agreement to the Closing Date, the Vendor will cause the
Company to carry on the Business in the ordinary and normal course, in a
prudent, businesslike, and efficient manner and substantially in accordance with
the procedures and practices in effect on August 15th, 2002.

5.5     Interim Management — Negative Covenants

From the date of this Agreement to the Closing Date, the Vendor will not, and
will not permit the Company to, without the prior consent in writing of the
Purchaser:



  a)   purchase or sell, consume or otherwise dispose of any of its assets in
connection with the Business;     b)   enter into any contract or assume or
incur any liability relating to or in any way affecting the Business except in
the ordinary course of business and which are not material;     c)   settle any
accounts receivable of a material nature at less than face value net of the
reserve for that account;     d)   waive or surrender any material right in
connection with the Business;     e)   discharge, satisfy or pay any lien,
encumbrance, obligation or liability in connection with the Business; or     f)
  make any capital expenditures or commitment for any capital expenditures in
connection with the Business.

-42-



--------------------------------------------------------------------------------



 



5.6     Transfer of Shares

The Vendor will, at the Time of Closing, take all necessary steps and
proceedings as approved by counsel for the Purchaser to permit the shares to be
duly and regularly transferred to the Purchaser and registered in its name, free
and clear of any liens, charges and encumbrances.

5.7     Resignations

The Vendor will cause all directors and officers of the Company to resign in
favour of nominees of the Purchaser, such resignations to be effective as at the
Closing Date.

5.8     Resolutions

On the Closing Date, the Vendor shall deliver to the Purchaser:



a)   certified copies of resolutions of the directors of the Company authorizing
the transfer of the Shares to and the registration of the transfer of Shares in
the name of the Purchaser and authorizing the issue of new share certificates;  
b)   duly executed share certificates representing the Shares in the name of the
Purchaser;   c)   all corporate records of the Company and its corporate seal;

5.9     Representations and Warranties

On the Closing Date, the representations and warranties of the Vendor contained
in this Agreement will be true and correct as if made on and as of the Closing
Date.

ARTICLE 6 — CONDITIONS OF CLOSING

6.1     The obligations of the Purchaser under this Agreement are subject to the
following conditions for the exclusive benefit of the Purchaser being fulfilled
in all material respects in the reasonable opinion of the Purchaser at the Time
of Closing or waived by the Purchaser at or before the Time of Closing or agreed
by the Vendor and the Purchaser to be indemnified for by the Vendor:



a)   the representations and warranties of the Vendor contained in this
Agreement shall be true and correct as of the date of this Agreement and on and
as of the Closing Date;   c)   the Vendor shall have complied with all covenants
this Agreement agreed to be performed or caused to be performed by it
respectively on or before the Closing Date;   d)   the title of the Company to
its assets free and clear of liens, charges and encumbrances, the legality of
the incorporation and organization of the Company, the due creation and issuance
as fully paid and non-assessable of the Shares, all corporate proceedings of the
Company, its shareholders and directors, the right of the Company to carry on
the Business and all other matters which in the opinion of the Purchaser are
material in connection with the transactions of purchase and sale contemplated
by this Agreement shall be subject to the favourable opinion of the Purchaser;  
e)   no material loss or destruction of or damage to any of the assets of the
Company shall have occurred between the date of this Agreement and the Time of
Closing;   f)   no action or proceeding in the United Kingdom shall be pending
or threatened by any person, company, firm governmental authority, regulatory
body or agency to enjoin or prohibit:



  i)   the purchase and sale of the Shares and other assets contemplated by this
Agreement or the right of the Purchaser to own the Shares; or     ii)   the
right of the Company to conduct its operations and carry on the Business in the
normal course as the Business and its operations have been carried on in the
past;

-43-



--------------------------------------------------------------------------------



 





g)   the Company shall have the benefit of all licenses and permits, contracts
and agreements necessary to permit it to carry on the Business as carried on by
the Vendor.

6.2     If any of the conditions in Article 6.1 are not fulfilled or waived or
indemnified for, the Purchaser on the Closing Date may rescind this Agreement by
notice in writing to the Vendor. In such event, the Purchaser shall be released
from all obligations under this Agreement, and the Vendor will also be released
unless the Vendor was reasonably capable of causing such condition or conditions
to be fulfilled or the Vendor has breached any of its representations,
warranties, covenants or agreements in this Agreement. The Purchaser shall be
repaid the monies paid under Article 3.2.

6.3     The conditions in Article 6.1 may be waived in whole or in part without
prejudice to any right of rescission in the event of the non-fulfilment of any
other condition or conditions. A waiver will be binding only if it is in
writing.

ARTICLE 7 — CLOSING ARRANGEMENTS

7.1     Place

The Closing shall take place at the Time of Closing at London, United Kingdom.

7.2     Share Certificate/Payment

At the Time of Closing, upon fulfilment of all conditions set out in Article 6
which have not been waived in the manner provided in Article 6.3, the Vendor
shall deliver to the Purchaser certificates respecting all the Shares and will
cause such Shares to be duly and regularly recorded in the name of the
Purchaser, whereupon, subject to all other terms and conditions hereof being
complied with, the Purchase Price shall be paid and satisfied in the manner
provided in Article 3.

ARTICLE 8 — GENERAL

8.1     Reliance

The Vendor acknowledges and agrees that the Purchaser has entered into this
Agreement relying on the representations, warranties, covenants and agreements
and other terms and conditions of this Agreement and that no information which
is now known, which may become known or which could upon investigation have
become known to the Purchaser or the Company or any of their present or future
officers, directors or professional advisors shall in any way limit or
extinguish any rights any of them may have against the Vendor, including without
limitation, any right to indemnity under Article 8.2 of this Agreement.

8.2     Indemnification

The Vendor covenants and agrees to indemnify and save harmless the Purchaser and
the Company from any loss, damages, liabilities, costs and expenses (including
without limitation any tax liability) suffered by the Purchaser or the Company
directly or indirectly as a result of or arising out of any breach of
representation, warranty, covenant or agreement of the Vendor contained in this
Agreement or any document or certificate delivered under this Agreement.

8.3     Commissions, Legal Fees

Each of the parties will bear the fees and disbursements of the respective
lawyers, accountants and consultants engaged by them respectively in connection
with this Agreement and will not cause or permit any such fees or disbursements
to be charged to the Company before the Closing Date.

8.4     Notices

Any notice, direction or other instrument required or permitted to be given
under this Agreement shall be in writing and may be given by mailing the same
postage prepaid or delivering the same addressed as follows:



       To the Vendor:          203 Shakespeare Tower, The Barbican, London, EC2Y
8DR, United Kingdom          To the Purchaser:          Suite 1405, 1166 Alberni
Street, Vancouver, British Columbia, Canada, V6E 3Z3

-44-



--------------------------------------------------------------------------------



 



or to such other address as a party may specify by notice and shall be deemed to
have been received, if delivered, on the date of delivery if it is a business
day and otherwise on the next succeeding business day and, if mailed, on the
fifth (5th) business day following the posting of the notice except if there is
a postal dispute, in which case all communications shall be delivered.

8.5     Time of Essence

Time shall be of the essence of this Agreement.

8.6     Further Assurances

Each of the parties will execute and deliver such further documents and
instruments and do such acts and things as may, before or after the Closing
Date, be reasonably required by another party to carry out the intent and
meaning of this Agreement and to assure to the Purchaser the Shares.

8.7     Proper Law

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by the laws of the Province of British
Columbia, Canada.

8.8     Benefit and Binding Nature of the Agreement

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and assigns.

-45-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Agreement has been executed by the parties.

        Signed by T.M. Williams
in the presence of:
 
 
/S/  G. J. Coogan


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

  )
)
)
)
)
)
)
)
)
)
)
)  
 
 
 
/S/  T. M. Williams


--------------------------------------------------------------------------------

T.M. Williams     By Bingo.com, Inc.
Per:
 
 
/S/  H. W. Bromley


--------------------------------------------------------------------------------

Authorized Signatory  

-46-



--------------------------------------------------------------------------------



 



SCHEDULE 1

Financial Statements

SCHEDULE 2

Memorandum and Articles of Association of the Company

-47-